Caton, C. J. When we first considered this case in conference, and determined to reverse the judgment, we were laboring under a misapprehension as to the chronological order in which the events stated in the record occurred. We then understood that Heath had paid to Ford the two hundred and forty dollars, and taken possession of the horses and taken them away, before the levy of the attachment upon them by Currier. If that were so, then it was no business of Ford whether Currier had a right to take them or not. But upon a more careful examination of the record, we are satisfied that we were mistaken in this. The order in which the events occurred, although there is much obscurity about some of the dates, we are satisfied was this: First, the purchase of the horses by Heath about the first of March, at which time Ford, at the request of Heath, paid to Lovell two hundred and forty dollars of the purchase money, upon the agreement that he should take and hold the horses till that amount was paid him by Heath, when he (Heath) should take and hold the horses in his own right. As the case stood, it was a matter of no moment whether this was a fraudulent maneuver between Heath and Ford, for the purpose of protecting the property from Heath’s creditors or not, for this record does not show that Kennedy, at whose suit the attachment was issued, was such creditor, and until that was shown, the officer executing the attachment could not attack the bonafides of the arrangement between Heath and Ford. The only real question then was, did Ford in fact take possession of the horses, and hold that possession till they were taken by the deputy sheriff ? Upon this point the evidence is somewhat conflicting, but we agree with the jury that the weight of evidence is sufficient to show the possession and control by Ford. The next event was the levy of the attachment, then the replevy of the horses under the writ issued in this cause; and the rights of the parties must be determined as they existed at that time, and it was after this that Heath redeemed the horses by the payment of the two hundred and forty dollars to Ford, and took possession of them and started for California. •The instructions which were refused were none of them proper, for they did not require Currier to show that' he was acting for a creditor of Heath, and that, as we have before seen, was indispensable before he could question the good faith of the transaction between Heath and Ford. The writ of attachment was not sufficient of itself to show that Heath was a debtor of Kennedy, the plaintiff in the attachment. That only showed that Currier acted in behalf of one who claimed to be a creditor of Heath. But we have repeatedly decided, this was not enough. None of the exceptions taken to the rulings of the court upon the admissibility of evidence were well taken. The judgment must be affirmed. Judgment affirmed.